DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the at least two angular cutters have two sloped bottommost cutting surfaces, each of the sloped bottommost cutting surfaces terminating in a center of the at least two cutters and forming a notch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,213,697 to Uejima.
Uejima ‘697 teaches limitations for a “self-undercut expansion anchor system for use in a pre-drilled bore hole” – as shown and described, “comprising: an anchor further comprised of at least two angular cutters positioned at a lower end of the anchor and separated by a slit” – including 20,30 as indicated in Fig 3 for example, “to cut through a material of the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “and, a bullet connected to the anchor to provide a surface on which the at least two angular cutters can expand” – including 12 as shown in Fig 1 for example, “and radially cut into the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “wherein the lower end of the anchor expands radially over the bullet” – as shown and described, “to set the system in the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “and wherein each of the at least two angular cutters comprise a sloped bottommost cutting surface” – as shown in Fig 2 for example


    PNG
    media_image1.png
    290
    399
    media_image1.png
    Greyscale


As regards claim 2, reference teaches further limitation of “2. (Currently Amended) The self-undercut expansion anchor system of Claim 1 wherein bottommost cutting surfaces having an optimal cutting angle theta, whereby theta is at least 5 degrees“ – with reference to Fig 2, one of ordinary skill in the art would recognize the prior art cutters are disposed at a cutting angle approximately 45 degrees.
As regards claim 5, reference teaches further limitation of “wherein the anchor is further comprised of an annular recess to facilitate the spreading the cutters and spreading lamellae” – as shown at 21 in Fig 3 for example.
As regards claim 6, reference teaches limitations for a “self-undercut expansion anchor system for use in a pre-drilled bore hole” – as shown and described, comprising: an anchor” – including 20,30, “further comprised of; at least two slits” – as shown in Fig 3 for example, “at least two cutters” – including 30, “each of the at least two cutters comprising: a radially positioned wide edge” - the radially outer positioned circumferential edge of 30 as shown in Fig 4, “and, a radially positioned narrow edge” -the radially inner positioned edge of 30 as shown in Fig 4 wherein one of ordinary skill in the art would recognize its relatively narrower width as shown, “ the at least two cutters connected to at least two corresponding spreading lamellae of the anchor” – as shown, “to cut through a material of the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “and, a bullet connected to the anchor to provide a surface on which the at least two cutters and the at least two spreading lamellae can expand” – as shown and described, “and radially cut into the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “wherein [[the]]a lower end of the anchor expands radially over the bullet” – as shown and described, “to set the system in the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “and wherein [[a]]the radially positioned wide edge of the at least two cutters is flush with the at least two slits of the anchor” – the edge is shown to end flush with the slot in Fig 3 for example. 
As regards claim 7, reference teaches further limitation of “the cutters are positioned below the two spreading lamellae” – as shown.
As regards claim 9, reference teaches further limitation of “spaces are provided between the at least two cutters and the bullet” – as shown in Fig 2, the cutters are radially spaced from the bullet portion of the anchor, “to eliminate friction between the at least two cutters and the bullet” – one of ordinary skill in the art would recognize that friction between cutter and bullet is inherently eliminated by the spacing, “during expansion of the self-undercut expansion anchor system” – as shown. 
As regards claim 10, reference teaches further limitation of “an outer periphery of the radially positioned wide edge of the cutters is the same width as a diameter of an upper portion of the anchor” – as shown in Fig 1 for example.  
As regards claim 11, reference teaches further limitation of “the radially positioned wide edge of the cutters extends beyond the at least two spreading lamellae” – as shown in Fig 3 for example.  
As regards claim 12, reference teaches further limitation of “each of the at least two cutters are further comprised of a curved inner surface” – the radially inner surface as indicated in Fig 4 for example. 
As regards claim 13, reference teaches further limitation of “the at least two slits terminate in an opening” – the slits are shown to have a lower terminus at the central opening of the lower end of the anchor as indicated in Fig 3, “to facilitate spreading of the at least two spreading lamellae” – one of ordinary skill in the art would recognize that termination of the slit at an open end facilitates spreading due to the lamellae having unconstrained ends as result of their being axially cantilevered.  
As regards claim 14, reference teaches further limitation of “the bullet has a threaded center” – the shank portion of the bullet is shown to comprise radially-centered male threading at 14. 
As regards claim 15, reference teaches further limitation of “the bullet is further comprised of a recessed lower portion” – reference illustrates a reduced-diameter portion below the expansion portion of the bullet in Fig 2 for example. 
As regards claim 16, reference teaches further limitation of “a slope of the sloped bottommost cutting surfaces extends from a first side to a second opposed side of the at least two angular cutters” – as shown in Fig 2, the lowermost outer angled surface of 30 as shown in Fig 2 for example extends from an outside of the anchor to an opposed inside of the cutter.

Claim(s) 1, 4-7, and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2018/0258972 to Pregartner.
Pregartner ‘972 teaches limitations for a “self-undercut expansion anchor system for use in a pre-drilled bore hole” – as shown and described, “comprising: an anchor further comprised of at least two angular cutters positioned at a lower end of the anchor and separated by a slit” – including 200,300 as indicated in Fig 3 for example, “to cut through a material of the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “and, a bullet connected to the anchor to provide a surface on which the at least two angular cutters can expand” – including 300, “and radially cut into the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “wherein the lower end of the anchor expands radially over the bullet” – as shown and described, “to set the system in the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “and wherein each of the at least two angular cutters comprise a sloped bottommost cutting surface” – as shown in Fig 8D for example


    PNG
    media_image2.png
    263
    620
    media_image2.png
    Greyscale



As regards claim 4, reference teaches further limitation of “the anchor is further comprised of at least two slits, the at least two slits running up along a length of the anchor, from a lower end of the anchor until approximately halfway up the anchor” – as shown in Fig 3 for example.
As regards claim 5, reference teaches further limitation of “wherein the anchor is further comprised of an annular recess to facilitate the spreading the cutters and spreading lamellae” – as annular recess illustrated to be axially near the mid-body circular terminus of slots as shown in Fig 3 for example.
As regards claim 6, reference teaches limitations for a “self-undercut expansion anchor system for use in a pre-drilled bore hole” – as shown and described, comprising: an anchor” – including 200,300, “further comprised of; at least two slits” – as shown, “at least two cutters” – including a lower portion of each lamella, “each of the at least two cutters comprising: a radially positioned wide edge” - the radially outer positioned circumferential edge of the lamella end as shown in Fig 3, “and, a radially positioned narrow edge” - -the radially inner positioned edge of each lamella end as shown in Fig 3, “ the at least two cutters connected to at least two corresponding spreading lamellae of the anchor” – integrally connected as shown, “to cut through a material of the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “and, a bullet connected to the anchor to provide a surface on which the at least two cutters and the at least two spreading lamellae can expand” – 300 as shown and described, “and radially cut into the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “wherein [[the]]a lower end of the anchor expands radially over the bullet” – as shown and described, “to set the system in the pre-drilled bore hole” – although functionally recited as part of some intended use with additional element(s) of an environment of intended use, reference discloses same regardless, “and wherein [[a]]the radially positioned wide edge of the at least two cutters is flush with the at least two slits of the anchor” – the edge is shown to end flush with the slot in Fig 3 for example. 
As regards claim 7, reference teaches further limitation of “the cutters are positioned below the two spreading lamellae” – as shown in Fig 4 for example.
As regards claim 9, reference teaches further limitation of “spaces are provided between the at least two cutters and the bullet” – as shown in Fig 8D, the cutters are radially spaced from the bullet portion of the anchor, “to eliminate friction between the at least two cutters and the bullet” – one of ordinary skill in the art would recognize that friction between cutter and bullet is inherently eliminated by the spacing, “during expansion of the self-undercut expansion anchor system” – as shown.
As regards claim 10, reference teaches further limitation of “an outer periphery of the radially positioned wide edge of the cutters is the same width as a diameter of an upper portion of the anchor” – as shown in Fig 4 for example. 
As regards claim 11, reference teaches further limitation of “an outer periphery of the radially positioned wide edge of the cutters extends beyond the at least two spreading lamellae” – as shown in Fig 8D for example.  
As regards claim 12, reference teaches further limitation of “each of the at least two cutters are further comprised of a curved inner surface” – the radially inner surface as shown in Fig 3 for example. 
As regards claim 13, reference teaches further limitation of “the at least two slits terminate in an opening” – the slits are shown to have a lower terminus at the central opening of the lower end of the anchor and an upper terminus at the circular opening in mid-body of the anchor, “to facilitate spreading of the at least two spreading lamellae” – one of ordinary skill in the art would recognize that terminations of the slit as shown facilitates spreading due to the lamellae at least as a result of their being axially cantilevered.  
As regards claim 14, reference teaches further limitation of “the bullet has a threaded center” – the shank portion of the bullet is shown to comprise radially-centered female threading. 
As regards claim 16, reference teaches further limitation of “a slope of the sloped bottommost cutting surfaces extends from a first side to a second opposed side of the at least two angular cutters” – as shown in Fig 8D, the lowermost outer angled surface of 300 extends from an outside of the anchor to an opposed inside of the cutter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,213,697 to Uejima in view of U.S. Pat. No. 3,353,437 to Fischer.
Although Uejima ‘697 discloses cutters, the reference does not teach “at least two angular cutters have two sloped bottommost cutting surfaces, each of the sloped bottommost cutting surfaces terminating in a center of the at least two cutters and forming a notch”.  Fischer ‘437 among others teach that it is well known in the art to provide cutters having two sloped bottommost cutting surfaces, the sloped bottommost cutting surfaces terminating in a center of the at least two cutters and forming a notch.  It would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide cutters with sloped cutting edges as shown at 3a of Fischer ‘437 drilling masonry wall or like structure as suggested by the reference.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2018/0258972 to Pregartner in view of U.S. Pat. No. 3,353,437 to Fischer.
Although Pregartner ‘972  discloses cutters, the reference does not teach “at least two angular cutters have two sloped bottommost cutting surfaces, each of the sloped bottommost cutting surfaces terminating in a center of the at least two cutters and forming a notch”.  Fischer ‘437 among others teach that it is well known in the art to provide cutters having two sloped bottommost cutting surfaces, the sloped bottommost cutting surfaces terminating in a center of the at least two cutters and forming a notch.  It would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide cutters with sloped cutting edges as shown at 3a of Fischer ‘437 drilling masonry wall or like structure as suggested by the reference.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 While the remarks are not ignored, it has been held that claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).  In this respect, it is examiner’s position that the claims are broader than the arguments to some extent.  
Inasmuch as expansion anchors are an old and populous art, it is particularly important that the claims clearly define any geometry considered to be different from the prior art with definite precision so as to not read on such prior art.  In this respect, a limitation requiring a portion have ‘slope’ without more specific geometric definition as to direction and/or particular surface or edge for example results in a broad limitation that has not clearly defined structure of the claimed invention that might be relied on to patentably distinguish from the well known structure of the prior art.  Similar consideration applies to other of the limitations as addressed herein above in the grounds of rejection.  Otherwise, it is not entirely clear what is intended to be shown by the figure inserted within the remarks (included below). 

    PNG
    media_image3.png
    287
    463
    media_image3.png
    Greyscale
 
Text indicating a ‘wide edge’ has a reference line drawn to a surface (near two edges), but not to an edge as might be expected.  Similar consideration applies to text indicating ‘narrow edge’ wherein the reference line is drawn to another portion of the same surface, and not an edge.  Limitation requiring an edge to be ‘radially positioned’ is broad insofar as any portion of a prior art anchor is inherently radially positioned with respect to other of the anchor geometry.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677